Per Curiam.
This is a motion to confirm the report of the official referee, Edward B. Thomas, in which report it is recommended that the respondent, an attorney and counselor at law, be disbarred. The respondent did not appear in these proceedings, either in person or by attorney, nor does he oppose this motion.
Christian J. McWilliams, the respondent, was duly admitted to practice as an attorney and counselor at law in the courts of the State of New York in the month of September, 1914, and has been practicing law since that time, except for the period of six *524months beginning on the 18th day of November, 1920, when he was suspended from practice pursuant to an order made by this court in the First Department.
The learned referee has found, and the finding is supported by the evidence, that in the month of July, 1923, the respondent received from a client, Mary J. Buckley, the sum of $5,800, for the purpose of investment. The investment was not made by the respondent, and the money was converted by him to his own use. As a result of many demands, the respondent repaid the sum of $2,074 between the 30th day of July, 1923, and the 1st day of January, 1926. The balance remains unpaid.
The learned referee has further found, and the evidence supports the finding, that on the 26th day of March, 1926, a client, Charles Pinsky, paid to the respondent the sum of thirty-five dollars for the purpose of settling an action then pending in the Municipal Court of the city of New York against the said Pinsky. The settlement was not consummated, and the money was converted by respondent to his own use. A judgment by default was entered against Pinsky on the 15th day of April, 1926.
The learned referee finds that the respondent, Christian J. McWilliams, has been guilty of fraud in his conduct as an attorney and counselor at law, and recommends that he be disbarred forthwith.
The motion to confirm the report of the official referee should be granted, and the respondent disbarred.
Present — Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ.
Motion to confirm report of referee granted, respondent disbarred, and his name stricken from the roll of attorneys.